UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SWANSON GROUP MFG. LLC, et al., )
)

Plaintiffs, )

)

v. ) Civil Case No. 10-1843 (RJL)

)

KEN SALAZAR, et al., )
)

)

Defendants. )

MEMORANDUM ORDER

On December 16, 2010, three non-profit organizations-Klamath-Siskiyou
Wildlands Center, Oregon Wild, and Cascadia Wildlands_moved this Court for leave to
intervene as of right with respect to the first claim for relief in the amended complaint in
the above-captioned action. Def.-Intervenor-Applicants’ Mot. Intervene [Dkt. #12].
Defendants Kenneth Salazar, the Secretary of the lnterior, and 'l`homas Vilsack, the
Secretary of Agriculture, (together the "federal defendants") requested that this Court
impose certain conditions on the proposed intervenors should this Court grant
intervention. Fed. Defs. Response 1-2 [Dkt. #13]; see also Fundfor Am`mals, Inc. v.
Norton, 322 F.3d 728, 738 n.l l (D.C. Cir. 2003); Wildearth Guardians v. Salazar, 272
F.R.D. 4, 20-21 (D.D.C. 2010). This Court denied the motion for intervention by Minute
Order on July 19, 2011. On December 14, 2011, our Circuit reversed and remanded with

directions to grant the motion to intervene. 442 Fed. App’x 572 (D.C. Cir. 2011).

$l~

Accordingly, it is, this 31 day of January, 20l2, hereby

ORDERED that the defendant-intervenor-applicants Klamath-Siskiyou Wildlands

Center, Oregon Wild, and Cascadia Wildlands (hereafter "intervenors") are GRANTED

intervention as of right as party defendants pursuant to Fed. R. Civ. P. 24(a) subject to the

conditions outlined below; and it is further

ORDERED that the intervenors:

shall confine their arguments to the First Claim for Relief of the amended
complaint and shall not interject new claims or make collateral arguments;
shall not seek discovery or the introduction of material beyond the agency’s
administrative record;

shall be allocated their own page limits and argument time limits separate
from the federal defendants;

shall comply with the Scheduling Order entered by this Court on October
18, 201 l;

shall meet and confer amongst themselves prior to the filing of any motion,
responsive tiling, or brief to determine whether their positions may be set
forth in a consolidated fashion_separate filings by the intervenors shall
include a certificate of compliance with this requirement and briefly
describe the need for separate filings;

in the event that a summary judgment motion is filed in this action, shall file

a joint statement of facts with references to the administrative record
consistent with Local Rule LCvR 7(h)(2)-to the extent the intervenors
cannot agree on the inclusion of particular facts in their joint statement, they
may identify such additional facts in bullet~point format in their respective
memoranda of points and authorities; and
v shall not file, without further leave of this Court and good cause shown,
memoranda of points and authorities in support of or in opposition to any
motion in this action in excess of twenty~five (25) pages or reply
memoranda in excess of ten (10) pages; and it is further
ORDERED that the clerk of this Court is directed to file on the docket the

intervenors’ answer [Dkt. #12-2], which the intervenors lodged with their motion,